       Case 1:21-cv-00783-MV-JHR Document 1 Filed 08/19/21 Page 1 of 26




                      IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF NEW MEXICO

TALISHA VALDEZ, on behalf of herself
and others similarly situated, and
JENNIFER BLACKFORD on behalf of herself
And others similarly situated,


                            Plaintiffs,
                                                  Civil Action No.
v.

MICHELLE LUJAN GRISHAM,
Officially and Individually, Acting Under the Color of Law,
and
DAVID SCRASE,
Officially and Individually, Acting Under the Color of Law,

                            Defendants.

         VERIFIED CLASS ACTION COMPLAINT FOR CIVIL RIGHTS
       VIOLATIONS UNDER 42 U.S.C.A. §1983; VIOLATIONS OF RIGHTS
          PROTECTED BY THE NEW MEXICO CIVIL RIGHTS ACT;
     EMERGENCY REQUEST FOR A TEMPORARY RESTRAINING ORDER;
     REQUST FOR PRELIMINARY INJUNCTION, PERMANANT INJUNCTIVE
                        RELIEF AND DAMAGES

       COMES NOW Plaintiffs hereby respectfully move this Honorable Court for a

temporary restraining order, preliminary injunction, and permanent injunctive relief pursuant

to Federal Rule of Civil Procedure 65, and damages and states as follows in support thereof.

                                    INTRODUCTION

       Father of the Bill of Rights and 4th U.S. President, James Madison, famously stated

that “crisis is the rallying cry of tyrants.” Even today in modern day New Mexico, the last

public health orders pronounced by the Governor through her Acting Secretary of Health

prove that statement is as true today as it was for the revolutionary period of our Republic’s

history. Not since the Japanese internment camps that so darkly cloud our modern history, set


                                              1
       Case 1:21-cv-00783-MV-JHR Document 1 Filed 08/19/21 Page 2 of 26




out by President Franklin Roosevelt and upheld by the U.S. Supreme Court in Korematsu v.

United States, 323 U.S. 214, 65 S. Ct. 193, 89 L. Ed. 194 (1944), does anything resembling

the punitive tyrannical efforts contained in the public health orders at issue in this case even

remotely arrive on the horizon of our American Liberty. Yet here, a tyrannical governor is

willing to punish children and destroy livelihoods to punish adults that would dare to refuse

her orders that advance her agenda of violating the right to bodily integrity. We stand at the

precipice of losing the liberty that is foundational to our Country and these brave Plaintiffs in

this complaint respectfully beg this Court to stop that destruction of liberty. Thomas Paine in

American Crisis stated that: “tyranny, like hell, is not easily conquered, yet, we have this

consolation with us, that the harder the conflict, the more glorious the triumph.”

                                PARTIES AND JURISDICTION

       1.      Plaintiff Talisha Valdez is a resident of Union County, New Mexico. She is the

County Extension Agent and the mother of two daughters who entered to show their 4-H animals

at the New Mexico State Fair.

       2.      Plaintiff Jennifer Blackford is resident of Bernalillo County, New Mexico. She is

a registered nurse employed by Presbyterian Hospital in Albuquerque.

       1.      Defendant Michelle Lujan Grisham is the Governor of New Mexico, and she is

sued in her individual and official capacities.

       2.      Defendant Dr. David Scrase, M.D. is the Human Services Secretary and is the

acting New Mexico Department of Health Secretary. He is sued in his individual and official

capacities.

       3.      The Court has subject matter jurisdiction under 28 U.S.C. § 1331 and 42 U.S.C. §

1983 because, Plaintiffs allege a current and imminent continuing violation of their rights under




                                                  2
        Case 1:21-cv-00783-MV-JHR Document 1 Filed 08/19/21 Page 3 of 26




the laws and Constitution of the United States.

        4.      The Court may declare the legal rights and obligations of the parties in this action

pursuant to 28 U.S.C. § 2201 because this action presents an actual controversy within the Court’s

jurisdiction.

        5.      Venue is proper in this judicial district under 28 U.S.C. § 1391(b). All Defendants

are residents of and/or perform their official duties in this district. In addition, all of the events

giving rise to the claims in this Complaint arose in this district.

                                   GENERAL ALLIGATIONS

        8.      On August 17, 2021, Acting Cabinet Secretary David R. Scrase, M.D. issued the

Public Health Emergency Order Requiring All School Workers Comply with Certain Health

Requirements and Requiring Congregate Care Facility Workers, Hospital Workers, and

Employees of the Office of the Governor Be Fully Vaccinated. (Exhibit 1).

        9.      As a result of the above-mentioned Public Health Order, Plaintiff Blackford and

other Congregate Care Facility Workers, Hospital Workers, and Employees of the Office of the

Governor similarly situated (likely numbering in the 1000) who are not currently vaccinated must

be received their first experimental EUA shot within ten days of the effective date or are required

to be terminated from their employment in order for the employers to be lawfully compliant.

        10.     Plaintiff Blackford is currently working as registered nurse for Presbyterian

Hospitals, based upon her medical training as well as experience as a nurse for 10 years and her

own independent research she is opposed to receiving the EUA covid vaccines. See Exhibit 2,

Declaration of Jennifer Blackford.

        11.     The Public Health Order (“PHO”) does not give an exemption for those in the

affected professions to abstain from being vaccinated without falling under one of the prescribed




                                                   3
        Case 1:21-cv-00783-MV-JHR Document 1 Filed 08/19/21 Page 4 of 26




exemptions.

        12.     The statute granting the Food and Drug Administration (FDA) the power to

authorize a medical product for emergency use requires that the person being administered the

unapproved product be advised of his and her right to refuse administration of the product. See 21

U.S.C. § 360bbb-3(e)(1)(A) (“Section 360bbb-3”).

        13.     Covid-recovered individuals have equal to or better immunity response than

vaccinated individuals.1234 Moreover, covid-recovered individuals with natural immunity do not

benefit from receiving the vaccines.5

        14.     The PHO does not account for or recognize the health implications associated to

individuals that have natural immunity.

        15.     All three of the currently available Covid vaccines for the United States are

available under an “Emergency Use Authorization” or “EUA” on an emergency declaration from

the Secretary of Health under 21 U.S.C.A. § 360bbb-3.

        16.     Only the Pfizer Covid vaccine is currently authorized for children aged 12 to 18

years old.6

        17.     Under the PHO, individuals that qualify to receive the Covid vaccine must either

be fully vaccinated or be exempt under one of the three exceptions and possess a covid negative

test from within 48 hours to enter upon the grounds of the New Mexico State Fair Grounds.

        18.     In order to receive the second shot of the Pfizer vaccine 21 days must have passed

from the date that the individual received the first shot of the 2 doses of the vaccine.7 In order to


1
  https://www.cell.com/cell/pdf/S0092-8674(21)00007-6.pdf
2
  https://www.nature.com/articles/d41586-021-01442-9
3
  https://pubmed.ncbi.nlm.nih.gov/34046033/
4
  https://www.israelnationalnews.com/News/News.aspx/309762
5
  https://www.medrxiv.org/content/10.1101/2021.06.01.21258176v2
6
  https://www.cdc.gov/coronavirus/2019-ncov/vaccines/recommendations/adolescents.html
7
  https://www.cdc.gov/coronavirus/2019-ncov/vaccines/second-shot.html


                                                     4
           Case 1:21-cv-00783-MV-JHR Document 1 Filed 08/19/21 Page 5 of 26




be considered fully vaccinated it must have been 2 weeks since your second Pfizer shot.8 Thus, if

a child receives their first shot on August 18, 2021 (the day following issuance of the PHO) that

child is not fully vaccinated and able to enter the New Mexico State Fair Grounds until September

22, 2021, which is 3 days after the New Mexico State Fair ends.

           19.     The PHO is purely punitive towards parents and the children of parents that have

previously exercised their fundamental liberty to raise their children in a manner they chose that

does not include injecting their child or children with an experimental EUA vaccine.

           20.     Plaintiff Valdez and her children have entered into a contract to exhibit their 4-H

animals at the New Mexico State Fair. See Exhibit 3, Declaration of Talisha Valdez.

           21.     Plaintiff Valdez has two daughters, Raley (age 11) and Riata (age 12), who have

entered as exhibitors 4 pigs and 3 lambs to compete at the New Mexico State Fair. The daughters

have expended approximately at least 150 hours per month on their animals and over $9000.00 to

prepare their animals for the State Fair.

           22.     There is no way that Plaintiff Valdez, who is not vaccinated, or her 12-year-old

daughter may enter the fairgrounds to exhibit the animals that they paid entry fees to enter.

           23.     Upon information and belief, there are numerous (more than 35 families) that are

punished by the PHO in an identical fashion.

           24.     In addition, Plaintiff Valdez is prohibited from performing an integral part of her

job responsibilities as a Union County Agricultural Extension Agent by her exclusion from the

New Mexico State Fair Grounds.




8
    https://www.cdc.gov/coronavirus/2019-ncov/vaccines/second-shot.html



                                                        5
        Case 1:21-cv-00783-MV-JHR Document 1 Filed 08/19/21 Page 6 of 26




                               CLASS ACTION ALLEGATIONS

   A.         GENERAL CLASS ACTION ALLEGATIONS

        25.     Plaintiff Talisha Valdez brings this action, on behalf of herself and all others

similarly situated with children registered to exhibit animals at the 2021 New Mexico State Fair,

for the purpose of asserting the claims alleged in this complaint on a common basis.

        26.     Plaintiff Jennifer Blackford brings this action, on behalf of herself and all others

similarly situated that work in healthcare, congregate care or the Office of the Governor for the

purpose of asserting the claims alleged in this complaint on a common basis.

        27.     A class action is a superior means, and the only practicable means, by which

Plaintiffs and unknown class members can challenge the State of New Mexico’s actions, acting

through her Governor and the Governor’s cabinet members, restricting the rights (constitutional

and statutory) of Plaintiffs and similarly situated class members without providing them due

process of law.

        28.     This action is brought and may properly be maintained as a class action pursuant to

Federal Rule of Civil Procedure 23(a), and 23(b)(2).

        29.     This action satisfies the numerosity, commonality, typicality, and adequacy

requirements of Rule 23(a), as well as the predominance and superiority requirements of Rule

23(b)(2), where applicable.

        30.     Plaintiffs propose two (2) classes seeking declaratory and injunctive relief as well

as damages.

        31.     The Declaratory and Injunctive Relief Classes are defined as: 1) the parents of the

New Mexico children who are or will be subject to the loss of the ability to exhibit their

animal(s) at the junior livestock competition of the New Mexico State Fair, and 2) healthcare



                                                 6
          Case 1:21-cv-00783-MV-JHR Document 1 Filed 08/19/21 Page 7 of 26




workers, congregate care workers and workers in the Office of the Governor who are or will lose

their livelihoods if they decline to receive the EUA vaccines or decline to share their vaccination

status.

    B.          RULE 23(A)(1): NUMEROSITY

          32.     The class is so numerous that joinder is impracticable.

          33.     The individuals in the class represented by Plaintiff Valdez are parents of

children that will be punished for their parents exercising their fundamental liberty interest to

raise their children in the way they see fit and whose children’s contracts to exhibit their animal

in competition at the State Fair will be impaired by the actions of the State of New Mexico acting

through Defendants.

          34.     The individuals in the class represented by Plaintiff Blackford are employees that

will lose their employment in their chosen professions because they have elected not to receive

the EUA vaccinations mandated by the State of New Mexico acting through Defendants.

          35.     The total number of individuals in each of the classes will separately number in

the 100’s if not the 1000’s in the case of the Blackford class.

    C.          RULE 23(A)(2): COMMONALITY

          36.     Common questions of law or fact exist as to all members of the classes.

          37.     All class members seek relief on the common legal question of whether New

Mexico’s actions violate their constitutional or statutory rights.

          38.     All class members also present common factual questions.

          39.     All members of the declaratory and injunctive relief class seek relief on the common

legal question of whether a declaratory judgment and injunctive relief are appropriate relief for the

asserted constitutional (both federal and state) violations.



                                                   7
        Case 1:21-cv-00783-MV-JHR Document 1 Filed 08/19/21 Page 8 of 26




   D.         RULE 23(A)(3): TYPICALITY

        40.     Plaintiffs’ claims are typical of the claims of other respective members of the classes.

        41.     Like all members of the classes, Plaintiffs claim that the actions of the Governor,

and her Secretary of Health are depriving them of equal protection, due process of law and of

constitutional protections for their preexisting contracts.

        42.     Like all members of the declaratory and injunctive relief class, Plaintiffs seek a

declaratory judgment that the actions of the Defendants are unlawful and unconstitutional and an

injunction preventing the Defendants from continuing any such action.

        43.     There is nothing distinctive about Plaintiffs claim for declaratory relief or injunctive

relief that would lead to a different result in their case than in any case involving other class

members.

   E.         RULE 23(A)(4): ADEQUACY

        44.     Plaintiffs are adequate representatives of the classes because their interest in the

vindication of their constitutional and statutory rights is entirely aligned with the interests of the

other class members, each of whom has the same constitutional or statutory claims.

        45.     Plaintiffs are a member of the respective classes, and their interests do not conflict

with those of the other class members with respect to any claims.

        46.     Plaintiffs are represented by attorneys from Western Agriculture, Resource and

Business Advocates, LLP who have extensive experience litigating complex civil rights matters in

federal court and detailed knowledge of New Mexico’s law and other relevant issues.

        47.     Class counsel has undertaken a detailed investigation of New Mexico’s policies,

practices, and procedures as they relate to federal constitutional requirements.

        48.     Class counsel has developed and continues to develop relationships with Plaintiffs



                                                   8
         Case 1:21-cv-00783-MV-JHR Document 1 Filed 08/19/21 Page 9 of 26




and others similarly situated. The interests of the members of the class will be fairly and adequately

represented by Plaintiffs and their attorneys.

    F.         RULE 23(B)(2): DECLARATORY AND INJUNCTIVE RELIEF CLASS

         49.     A class action is appropriate for the declaratory and injunctive relief class under

Rule 23(b)(2) because Defendants have acted on grounds that apply generally to the classes—

namely the Governor’s PHO interferes with the statutory and constitutional rights of the members

of the class.

         50.     The classes seek declaratory and injunctive relief to enjoin the State of New Mexico

acting through her Governor and the Secretary of Health from denying class members their

fundamental liberty interest in engaging in the profession of their choosing, to raise their children

as they see fit and to have their existing contracts performed without interference from the state.

         51.     Class status is particularly appropriate because there is an acute risk that any

individual class member’s claim for declaratory and injunctive relief will become moot before the

litigation is finally resolved.

    G.         RULE 23(B)(3): DAMAGES CLASS

         52.     Both classes of Plaintiffs will have suffered either or both the loss of employment

and the loss of the benefits of their contracts.

      COUNT I: VIOLATION OF FEDERAL FOOD, DRUG AND COSMETIC ACT

         53.      Plaintiffs incorporate the preceding paragraphs as though fully set forth herein.

         54.     The Mandatory COVID-19 Vaccination Directive issued by Defendants is in direct

violation of Federal law, specifically 21 U.S. Code § 360bbb-3 – Authorization for medical

products for use in emergencies. That law states that where a medical product is “unapproved”

then no one may be mandated to take it. At Section (e)(1)(A) of the a forementioned statute it



                                                   9
          Case 1:21-cv-00783-MV-JHR Document 1 Filed 08/19/21 Page 10 of 26




states:

          With respect to the emergency use of an unapproved product, the Secretary, to the
          extent practicable given the applicable circumstances described in subsection
          (b)(1), shall, for a person who carries out any activity for which the authorization
          is issued, establish such conditions on an authorization under this section as the
          Secretary finds necessary or appropriate to protect the public health, including the
          following:

    a. Appropriate conditions designed to ensure that the health care professionals
       administering the product are informed –
    b. of the significant known and potential benefits and risks of the emergency use of
       the product, and of the extent to which such benefits and risks are unknown; and
    c. of the alternatives to the product that are available, and of their benefits and risks.
    d. Appropriate conditions designed to ensure that individuals to whom the product is
       administered are informed—
    e. that the Secretary has authorized the emergency use of the product;
    f. of the significant known and potential benefits and risks of such use, and of the
       extent to which such benefits and risks are unknown; and
    g. of the option to accept or refuse administration of the product, of the
       consequences, if any, of refusing administration of the product, and of the
       alternatives to the product that are available and of their benefits and risks.
       (emphasis added).

Id. (emphasis added)

          55.    The Defendants violated at least two quoted sections (a and c). The Defendants did

not advise Plaintiffs of the “known and potential benefits and risks of such emergency use of the

product, and of the extent to which such benefits and risks are unknown” of the COVID-19

experimental vaccine.

          56.    It is unlawful and highly questionable for the Defendants to require the Plaintiffs

or their children to take the emergency experimental vaccine after more than 1.5 years have elapsed

since the event giving rise to the emergency occurred.

            COUNT II: VIOLATION OF EQUAL PROTECTION – 42 U.S.C. § 1983

          57.    Plaintiffs incorporate the preceding paragraphs as though fully set forth herein.

          58.    The Equal Protection Clause requires governments to act in a rational and




                                                  10
      Case 1:21-cv-00783-MV-JHR Document 1 Filed 08/19/21 Page 11 of 26




nonarbitrary fashion.

       59.     Defendants’ actions create a class of individuals who, though they are exempted by

federal law from being required to receive the vaccine, or enjoy a fundamental liberty interest in

raising their children in the manner they deem fit, are punished for being unvaccinated and

discriminated against without any real justifiable basis and without providing them any alternative.

       60.     The PHO is not rationally related to achieving a compelling government purpose.

       61.     Defendants’ actions are and have been therefore a violation of the Equal Protection

Clause of the Fourteenth Amendment to the United States Constitution.

             COUNT III – SUBSTANTIVE DUE PROCESS - 42 U.S.C. § 1983

       62.     Plaintiffs incorporate the preceding paragraphs as though fully set forth herein.

       63.     The Plaintiffs have protected liberty interests in their right to live without arbitrary

governmental interference under the Fourteenth Amendment, to bodily integrity under the Fourth

Amendment, to raise their children as they see fit and to engage in their chosen professions under

the Fourteenth Amendment.

       64.     Substantive Due Process prevents the government from engaging in conduct that

“shocks the conscious” or that interferes with fundamental liberty without narrowly tailoring such

interference to achieve a compelling government interest which must withstand strict scrutiny.

       65.     Defendants’ actions constitute official policy, custom and practice of the State of

New Mexico. Defendants’ actions are not narrowly tailored as many individuals similarly situated

to Plaintiffs are covid-recovered and the actions violate federal law which requires that it must be

an option not to be required to receive the vaccination.

       66.     Defendants’ actions do not comport with the traditional ideas of fair play and

decency.




                                                 11
       Case 1:21-cv-00783-MV-JHR Document 1 Filed 08/19/21 Page 12 of 26




        67.    Plaintiffs have the right to pursue lawful employment as they shall determine and

be free of unreasonable governmental interference.

        68.    The PHO imposed by the Defendant will cause Plaintiffs and other similarly

situation citizens of New Mexico to lose their livelihoods and to suffer the loss of their bodily

integrity.

              COUNT IV - PROCEDURAL DUE PROCESS - 42 U.S.C. § 1983

        69.    Plaintiffs incorporate the preceding paragraphs as though fully set forth herein.

        70.    The Fourteenth Amendment to the United States Constitution forbids a state from

depriving anyone of life, liberty, or property without due process of law.

        71.    No due process protections have been afforded to Plaintiffs, or any citizen of New

Mexico, as required by the United States Constitution of a pre-deprivation or post deprivation

process that allows for any opportunity, much less a meaningful opportunity, to be heard and

address the propriety of the government’s actions.

        72.    All fundamental rights comprised within the term liberty, including but not limited

to, the rights to be free from bodily restraint, the right to contract and engage in the common

occupations of life, the right to acquire useful knowledge, to worship God according to the dictates

of one’s own conscience, and to generally enjoy the privileges long associated with the rights of

free people are guaranteed substantive due process rights under the Fourteenth Amendment.

        73.    The August 17, 2021 Order deprives Plaintiffs, and many residents of New Mexico,

of fundamental liberties without due process of law, based solely upon discretion of the

Defendants.

               COUNT V – VIOLATIONS OF U.S.C.A. CONST. ART. I § 10

        74.    Plaintiffs incorporate the preceding paragraphs as though fully set forth herein.




                                                12
       Case 1:21-cv-00783-MV-JHR Document 1 Filed 08/19/21 Page 13 of 26




        75.     The actions of Defendants to penalize parents and children including Plaintiff

Valdez and others similarly situated that have previously elected not to vaccinate themselves or

their children by excluding them from the benefits open to all to participate in the New Mexico

State Fair constitutes a bill of attainder.

        76.     The actions of Defendants to exclude Plaintiff Valdez, her children and others

similarly situated impairs the contract established with consideration exchanged between them and

Expo New Mexico to participate in the New Mexico State Fair junior livestock competitions.

        77.     The actions of Defendants to require the termination of unvaccinated individuals

that do not meet or request an exemption impair Plaintiff Blackford’s employment contract and

others similarly situated.

        78.     Plaintiff and others similarly situated have been damaged by these actions of

Defendants and are entitled compensatory and punitive damages in an amount to be proven at trial.

   COUNT VI – VIOLATION OF RIGHTS SECURED BY THE NEW MEXICO
CONSTITUTION UNDER THE NEW MEXICO CIVIL RIGHTS ACT NMSA 1978 § 41-
                   4A-3 (PENDENT JURISDICTION)

        79.     Plaintiffs incorporate the preceding paragraphs as though fully set forth herein.

        80.     Plaintiffs enjoyed a right to bodily integrity under Article II Section 10 of the New

Mexico Constitution.

        81.     Defendants’ actions to unreasonably and contrary to federal law require that EUA

vaccine injection be mandatory in order to maintain employment or enjoy the benefits of an

existing contract violates Art. II Sec. 10.

        82.      Plaintiffs enjoy a right to due process and equal protection under Article II Section

18 of the New Mexico Constitution.

        83.     Defendants’ actions to unreasonably and contrary to federal law require that EUA




                                                  13
       Case 1:21-cv-00783-MV-JHR Document 1 Filed 08/19/21 Page 14 of 26




vaccine injection is mandatory in order to maintain employment or enjoy the benefits of an existing

contract deprived Plaintiffs of their owing due process and discriminated against them on the basis

of the individual choice to vaccinate themselves or their children.

       84.     Plaintiffs enjoy a right to contract free from government impairment Article II

Section 19 of the New Mexico Constitution.

       85.     Defendants’ actions to unreasonably and contrary to federal law require that EUA

vaccine injection is mandated impair the existing employment contracts of Plaintiff Blackford and

others similarly situated and impairs the contracts of Plaintiff Valdez and her children as well as

others similarly situated to exhibit their animals at the State Fair in violation of the New Mexico

Constitution’s Bill of Rights.

       86.     The violation of rights secured by the New Mexico Constitution is actionable under

the New Mexico Civil Rights Act NMSA § 41-4A-1 et seq. which provides for damages and

attorney’s fees for violations of those rights in an amount to be proven at trial.

                                         JURY DEMAND

       Plaintiffs request a trial by a jury of twelve (12) persons.

                                    REQUEST FOR RELIEF

WHEREFORE, Plaintiffs demand judgment in their favor, against Defendants jointly and

severally, and seek relief as follows:

       (1)     a Declaratory Judgment that issuance and enforcement of the August 17, 2021

               Public Health Order requiring certain professions be vaccinated is unconstitutional

               for the reasons stated herein, and that the actions of the Defendants were unlawful

               and unconstitutional;

       (2)     a Declaratory Judgment that issuance and enforcement of the August 17, 2021




                                                 14
      Case 1:21-cv-00783-MV-JHR Document 1 Filed 08/19/21 Page 15 of 26




              Public Health Order excluding families from the New Mexico State Fair Ground

              contracted to exhibit animals in the junior livestock competitions is unconstitutional

              for the reasons stated herein, and that the actions of the Defendants were unlawful

              and unconstitutional;

       (3)    a temporary restraining order to prohibit Defendants from enforcing public health

              orders against the Plaintiffs and other putative class members that are similarly

              situated

       (4)    a preliminary and permanent injunction to prohibit Defendants from enforcing

              public health orders in the arbitrary and capricious manner and fashion engaged by

              Defendants

       (5)    a declaration that the rights of the Plaintiffs and the citizens of New Mexico have

              been violated by the various actions of the Defendants and the said Defendants are

              enjoined from engaging in such violations and declaring them to be null and void

              ab initio;

       (6)    award of costs and expenses, including reasonable attorneys’ fees under 42 U.S.C.

              § 1983 and 1988; and,

       (7)    actual and punitive damages; and

       (8)    such other relief as this Court deems appropriate.

                  REQUEST FOR TEMPORARY RESTRAING ORDER

               COVID-19 Investigational Vaccine Not Approved by the FDA

       On December 11, 2020, the United States Food and Drug Administration (“FDA”) issued

the first emergency use authorization (“EAU”) for an experimental vaccine for the prevention of

coronavirus disease 2019 (“COVID-19”). Emergency use authorization is not an FDA approval.




                                               15
       Case 1:21-cv-00783-MV-JHR Document 1 Filed 08/19/21 Page 16 of 26




The experimental vaccine has been in existence for less than a year. The first reported use of the

experimental vaccine was December 14, 2020.

       It is undisputed that the vaccine being forced upon Plaintiffs is “unapproved”. Even though

the FDA granted emergency use authorization for the Pfizer/BioNTech and Moderna vaccines in

December 2020, the clinical trials the FDA will rely upon to ultimately decide whether to license

these and other COVID-19 experimental vaccines are still underway and are designed to last for

approximately two (2) years to collect adequate data to establish if these vaccines are safe and

effective enough for the FDA to approve. The abbreviated timelines for the emergency use

applications and authorizations means there is much the FDA does not know about these products

even as it authorizes them for emergency use, including their effectiveness against infection, death,

and transmission of SARS-CoV-2, the virus that is allegedly the cause of the COVID disease.

Given the uncertainty about the COVID-19 experimental vaccines, the FDA requires that each

dose of the experimental vaccine shall have a label that states that the product is an emergency use

authorization, that the EUA is explicit that each is “an investigational vaccine not licensed for any

indication” and that all “promotional material relating to the Covid-19 Vaccine clearly and

conspicuously...state that this product has not been approved or licensed by the FDA, but has been

authorized for emergency use by FDA”. (Exhibit “A-1”, EAU letter for Pfizer).

       The FDA on their website has stated the following:
       “FDA believes that terms and conditions of an EAU issued under section 564
       preempt state or local law, both legislative requirement and common-law duties,
       that impose different or additional requirements on the medical product for which
       the EAU was issued in the context of the emergency declared under section 564...
       In an emergency, it is critical that the conditions that are part of the EAU or an
       order or waiver issued pursuant to section 564A – those that FDA has determined
       to be necessary or appropriate to protect the public health-be strictly followed, and
       no additional conditions be imposed.”

       In August 2020, the Centers for Disease Control and Prevention (“CDC”) published a
meeting of the Advisory Committee on Immunizations and Respiratory Diseases, Dr. Amanda



                                                 16
           Case 1:21-cv-00783-MV-JHR Document 1 Filed 08/19/21 Page 17 of 26




Cohn stated (@1:14:40):

           “I just wanted to add that, just wanted to remind everybody, that under an
           Emergency Use Authorization, an EAU, vaccines are not allowed to be mandatory.
           So, early in the vaccination phase, individuals will have to be consented and they
           won’t be able to be mandated.”

Here, Plaintiffs are in imminent and immediate danger of being terminated from their jobs for

refusing to take an experimental vaccine that is being provided under an EAU.

                                       COVID-19 Vaccine was Rushed

           On January 30, 2020, the World Health Organization (“WHO”) declared a “public health

emergency of international concern over the global outbreak” of COVID-19. Among other

recommendations, WHO called for the accelerated development of “vaccines”, therapeutics and

diagnostics.” The following day, U.S. Health and Human Services (‘HHS”) Secretary, Alex Azar,

declared a national Public Health Emergency (“PHE”) retroactive to January 27, 2020, “to aid the

nation’s healthcare community in responding” to COVID-19. By then, HHS was already

collaborating with the pharmaceutical industry regarding the development of vaccines.

           In April 2020, the National Administration announced Operation Warp Speed (“OWS”) –

a public/private partnership to develop and distribute a vaccine for COVID-19 by the end of 2020

or early 2021. The process for developing a vaccine normally takes place in several phases, over

a period of years.

The general stages of the development cycle for a vaccine are:

      1.   Exploratory stage;
      2.   Pre-clinical stage (animal testing);
      3.   Clinical development (human trials - see below);
      4.   Regulatory review and approval;
      5.   Manufacturing; and
      6.   Quality control9


9
    https://www.cdc.gov/vaccines/basics/test-approve.html.




                                                         17
       Case 1:21-cv-00783-MV-JHR Document 1 Filed 08/19/21 Page 18 of 26




       The timeline set by OWS telescoped what would normally take years of research into a

matter of months. Commercial vaccine manufacturers and other entities proceeded with the

development of COVID-19 vaccine candidates using different technologies including RNA, DNA,

protein, and viral vectored vaccines. Two potential vaccines emerged early on as likely candidates:

one developed by Moderna (“Moderna Vaccine”) and the other by Pfizer (“Pfizer Vaccine”) with

both announcing Phase III trial results in November 2020. In early 2021, Janssen Biotech, Inc.,

submitted Phase III trial results for its adenovirus vector vaccine (“Janssen Vaccine”).

   Experimental COVID-19 Vaccines Have Not Received Final Approval from the FDA-
     Plaintiffs are not given a choice on whether or not they want to participate in this
                                      experimental trial.

       None of the currently available experimental vaccines for COVID-19 has received final

approval from the FDA. Rather, each one of the COVID-19 experimental vaccines is an

unapproved product that has been granted EAU. The FDA refers to the COVID-19 experimental

vaccine as “investigational products”, meaning they remain classified as experimental.

       The statute granting the FDA the power to authorize a medical product for emergency use

requires that the person being administered the unapproved product be advised of his and her right

to refuse administration of the product. See 21 U.S.C. § 360bbb-3(e)(1)(A) (“Section 360bbb-3”).

Additionally, terms and conditions of EAUs preempt state and local laws that would impose

obligations that are inconsistent with those terms and conditions. Here, Defendants do not inform

Plaintiffs of their right to refuse administration of the experimental vaccine. In fact, Plaintiffs are

not given a choice as to whether or not they want to participate in the experimental vaccine trials.

The only choice the Plaintiffs have is to join the experimental trial and be injected with the

experimental vaccine or be fired.




                                                  18
        Case 1:21-cv-00783-MV-JHR Document 1 Filed 08/19/21 Page 19 of 26




     Long Standing Public Policy Against Forcing Plaintiffs to Participate in Vaccine Trial

         Section 360bbb-3 reflects a fundamental, public policy goal of striking a balance between

giving people the option of having access to experimental medical products during public

emergencies, while also assuring that no one is forced to accept administration of such and the

experimental medical product. Section 360bbb—further recognizes the well-settled doctrine that

medical experiments, better known in modern parlance as “clinical research”, may not be

performed on human subjects without the express, informed consent of the individual receiving

treatment.

             Plaintiffs Have a Liberty Interest in Engaging in Their Chosen Profession That
               Requires Due Process of Law Before They are Deprived of Liberty.

         Plaintiffs have a liberty interest in engaging in their chosen profession. Defendants

disagree because otherwise their actions most certainly run afoul of the Due Process Clause’s

protections by depriving Plaintiffs in the manner they did of their ability to earn a livelihood in

the occupation of their choosing.10 For example, the United States Supreme Court in Barry v.

Barchi has opined as to the constitutionally protected property interest in engaging in one’s

chosen profession of horse racing, stating “Plaintiffs have a liberty interest in pursuing their

profession of horse racing and are entitled to due process of law if they are to be lawfully denied

an opportunity to do so.” Barry v. Barchi, 443 U.S. 55, 64, 99 S.Ct. 2642, 61 L.Ed.2d 365 (1979).

         Thus, the right of citizens to support themselves by engaging in a chosen occupation is

deeply rooted in our nation's legal and cultural history and has long been recognized as a



10
   “The right to work, I had assumed, was the most precious liberty that man possesses. Man has indeed as much right
to work as he has to live, to be free, to own property. The American ideal was stated by Emerson · in his essay on
Politics, 'A man has a right to be employed, to be trusted, to be loved, to be revered.' It does many men little good to
stay alive and free and propertied, if they cannot work. To work means to eat. It also means to live. For many it would
be better to work in jail, than to sit idle on the curb. The great values of freedom are in the opportunities afforded man
to press to new horizons, to pit his strength against the forces of nature, to match skills with his fellow man.” Barsky
v. Board of Regents of University of State of New York, 347 U.S. 442, 472 (1954) (Douglas, J, dissenting).


                                                           19
       Case 1:21-cv-00783-MV-JHR Document 1 Filed 08/19/21 Page 20 of 26




component of the liberties protected by the Fourteenth Amendment. Over a century ago, the

Supreme Court recognized that “[i]t requires no argument to show that the right to work for a

person living in the common occupations of the community is of the very essence of the personal

freedom and opportunity that it was the purpose of the [Fourteenth] Amendment to secure.” Truax

v. Raich, 239 U.S. 33, 41, 36 S.Ct. 7, 60 L.Ed. 131 (1915) (holding that a state anti-alien labor

statute violated both equal protection and due process). Later, in striking down a law banning the

teaching of foreign languages in school, the Supreme Court observed that the Fourteenth

Amendment guaranteed the right, inter alia, “to engage in any of the common occupations of life

....” Meyer v. Nebraska, 262 U.S. 390, 399, 43 S.Ct. 625, 67 L.Ed. 1042 (1923). Despite later

jurisprudence following the Lochner era, Lochner v. New York, 198 U.S. 45, 25 S.Ct. 539, 49

L.Ed. 937 (1905), de-emphasizing economic substantive due process, our Supreme Court has

never repudiated the recognition that a citizen has the right to work for a living and pursue his or

her chosen occupation.

       The Third Circuit has recognized “[t]he right to hold specific private employment and to

follow a chosen profession free from unreasonable governmental interference comes within both

the ‘liberty’ and the ‘property’ concepts of the Fifth and Fourteenth Amendments.” Piecknick v.

Comm. of Pa., 36 F.3d 1250, 1259 (3d. Cir. 1994) (citing Greene v. McElroy, 360 U.S. 474, 492,

79 S.Ct. 1400, 3 L.Ed.2d 1377 (1959); Truax, 239 U.S. at 41, 36 S.Ct. 7). However,

       [t]he Constitution only protects this liberty from state actions that threaten to
       deprive persons of the right to pursue their chosen occupation. State actions that
       exclude a person from one particular job are not actionable in suits ... brought
       directly under the due process clause. It is the liberty to pursue a calling or
       occupation, and not the right to a specific job, that is secured by the Fourteenth
       Amendment.

Id. (internal citations and quotation marks omitted). There is no question, then, that the Fourteenth

Amendment recognizes a liberty interest in citizens—the Plaintiffs here—to pursue their chosen



                                                 20
       Case 1:21-cv-00783-MV-JHR Document 1 Filed 08/19/21 Page 21 of 26




occupation. The dispositive question is not whether such a right exists, but rather, the level of

infringement upon the right that may be tolerated.

       Although federal courts have recognized the existence of a substantive due process right

of a citizen to pursue a chosen occupation for over a century, there is little specific analysis on how

that right should be weighed and what sort of test should be applied to allegedly infringing conduct.

Plaintiffs do not dispute that as a matter of general consensus, courts generally treat government

action purportedly violating the right to pursue an occupation in the same light as economic

legislation and use the general standard of review applied to substantive due process claims. In

reviewing a substantive due process claim, the “criteria to identify what is fatally arbitrary differ

depending on whether it is legislation or a specific act of a government officer that is at issue.”

Cty. of Sacramento v. Lewis, 523 U.S. 833, 846, 118 S.Ct. 1708, 140 L.Ed.2d 1043 (1998).

“Specific acts” are also known as “executive acts” in substantive due process jurisprudence. The

Third Circuit has explained that “executive acts, such as employment decisions, typically apply to

one person or to a limited number of persons, while legislative acts, generally laws and broad

executive regulations, apply to large segments of society.” Nicholas v. Pa. State Univ., 227 F.3d

133, 139 n.1 (3d. Cir. 2000). Substantive due process challenges to a legislative act that do not

implicate a fundamental right are reviewed under the rational basis test. Dias v. City & Cty. of

Denver, 567 F.3d 1169, 1182 (10th Cir. 2009).

       Moreover, the United States Constitution is unequivocal in Art. I Section 10 that the State

(here New Mexico) may not enact Bills of Attainer or impair existing contracts, yet that is exactly

the harm that Defendants visit on the these Plaintiffs by punishing Plaintiff Valdez and her children

for not being vaccinated as well as others similarly situated including impairing their contracts

with Expo New Mexico or impairing the employment contract of Plaintiff Blackford and other




                                                  21
          Case 1:21-cv-00783-MV-JHR Document 1 Filed 08/19/21 Page 22 of 26




similarly situated by requiring that employers terminate them from their chosen professions if they

are not vaccinated.

           A Temporary Restraining Order is Necessary to Prevent Irreversible Harm

          Unless the Court enters this Temporary Restraining Order and Preliminary Injunction, New

Mexicans will be forced to take an experiential vaccine in order to retain their employment and

will forever lose the ability to exhibit their unique animals at the New Mexico State Fair. This

government edict is punitive toward New Mexican’s who have not yet been vaccinated or refuse

to be vaccinated and to have their children vaccinated with an experimental EUA vaccine.

    I.       Standards for Issuance of a Preliminary Injunction

          A movant may obtain a preliminary injunction if: (1) the movant will be irreparably

injured by denial of the relief; (2) the movant’s injury outweighs any damage the injunction

may cause the opposing party; (3) granting the preliminary relief would not be adverse to the

public interest; and (4) there is a substantial likelihood of success on the merits. Keirnan v.

Utah Transit Auth., 339 F.3d 1217, 1220 (10th Cir. 2003) (citation omitted). For the reasons

that follow, the standards for granting a temporary and preliminary injunction have been met

in this case.

    II.      Plaintiffs are Likely to Succeed on the Merits.

          A. Defendants’ Public Health Order Violates the Fourteenth Amendment’s Due
             Process and Equal Protection Clauses, the Fourth Amendment’s protection of
             Bodily Integrity as well as Article I Section 10 and the corresponding New Mexico
             Constitution provision in the Bill of Rights.

          To determine whether a government act violates the substantive component of the Due

Process Clause or the Equal Protection Clause, courts begin by determining the proper level of

scrutiny to apply for review. “Even though citizens of statutory counties are not a suspect class,

we will still apply strict scrutiny if the state's classification burdens the exercise of a fundamental



                                                  22
       Case 1:21-cv-00783-MV-JHR Document 1 Filed 08/19/21 Page 23 of 26




right guaranteed by the U.S. Constitution. Save Palisade FruitLands v. Todd, 279 F.3d 1204, 1210

(10th Cir. 2002). An act passes strict scrutiny only if it “narrowly tailored to further a compelling

government interest.” Id. “If no heightened scrutiny applies, the statute need only be rationally

related to a legitimate government purpose.” Id. “In deciding whether to recognize additional

classifications as suspect, courts traditionally look to see if the classification is ‘based on

characteristics beyond an individual's control,’[] and whether the class is ‘saddled with such

disabilities, or subjected to such a history of purposeful unequal treatment, or relegated to such a

position of political powerlessness as to command extraordinary protection from the majoritarian

political process.’” Id. (citations omitted).

    III.      The Plaintiffs Will Suffer Irreparable Injury if Injunctive Relief Is Denied

           The loss of [constitutional] freedoms, for even minimal periods of time, unquestionably

constitutes irreparable injury.” Heideman v. S. Salt Lake City, 348 F.3d 1182, 1190 (10th Cir.

2003) (quoting Elrod v. Burns, 427 U.S. 347, 373 (1976)) (emphasis added); Plaintiffs if they are

forced to be vaccinated face the harsh reality of being terminated from their employment and from

engaging in their chosen profession. There is no adequate legal remedy for these “intangible

harms.” Cmty. Television of Utah, LLC v. Aereo, Inc., 997 F. Supp. 2d 1191, 1210 (D. Utah 2014)

(“Rather, the court looks to intangible harms that are difficult to quantify when it determines

whether irreparable harm warrants a preliminary injunction). Moreover, deprivation of

constitutionally protected rights—including the rights to due process and equal protection—

inexorably creates irreparable harm. See Elrod v. Burns 427 U.S. 347, 373 (1976).; see also

Kikumura v. Hurley, 242 F.3d 950, 963 (10th Cir. 2001) (“When an alleged constitutional right is

involved, most courts hold that no further showing of irreparable injury is necessary.”) (citations

omitted).




                                                 23
       Case 1:21-cv-00783-MV-JHR Document 1 Filed 08/19/21 Page 24 of 26




         The fact that Due Process and Equal Protection rights are burdened if not outright denied,

as they are in this case, establishes the preliminary injunction’s “irreparable harm” standard. Thus,

under the Tenth Circuit Court of Appeals’ jurisprudence, irreparable injury has occurred and will

continue to occur until an injunction issues.

   IV.      The Balance of Harms Favors Issuance of Injunctive Relief

         Plaintiff has established both likelihood of success on the merits as well as a clear

irreparable injury. In addition, the balance of harms tips decidedly in favor of Plaintiff. In the Tenth

Circuit, “the [government’s] potential harm must be weighed against [plaintiffs’] actual

[constitutional] injury.” Summum v. Pleasant Grove City, 483 F.3d 1044, 1056 (10th Cir. 2007)

rvs’d other grounds by 555 U.S. 460 (2009). Where the government’s perception of harm is

speculative and when the state permits the same speculative harm in other places, as it is here, such

speculative harm cannot outweigh an injury to the Due Process, Equal Protection and State

Constitutional Education rights of plaintiffs who have established a substantial likelihood of

success on the merits.

         If preliminary injunctive relief is not granted, and the Court later finds that the challenged

laws impermissibly infringe constitutional rights, the Plaintiffs will have suffered irreparable harm.

After the fact, this Court will be unable to make things right again. By contrast, if this Court grants

preliminary injunctive relief and later finds against the Plaintiff, the Defendants will not have

suffered any hardship that the Defendants do not currently countenance in the operation of

hospitals, schools and other entities. Because the Defendants will not suffer more than speculative

harm if an injunction is granted, and the Plaintiffs will suffer certain harm in the absence of

injunctive relief, the balance of hardships favors the Plaintiff. When plaintiffs establish that a case

raises constitutional issues, as the Plaintiffs have in this case, the Court should presume that the




                                                  24
         Case 1:21-cv-00783-MV-JHR Document 1 Filed 08/19/21 Page 25 of 26




balance of harms tips in their favor. Sammartano v. First Judicial District Court, 303 F.3d 959,

973 (9th Cir. 2002).

   V.       An Injunction Is in the Public Interest

         Finally, Plaintiff establishes that issuance of a preliminary injunction is in the public

interest. The Tenth Circuit Court of Appeals recognizes “it is always in the public interest to

prevent the violation of a party's constitutional rights.” Verlo v. Martinez, 820 F.3d 1113, 1127

(10th Cir. 2016); citing Pacific Frontier v. Pleasant Grove City, 414 F.3d 1221, 1237 (10th Cir.

2005); see also Utah Licensed Bev., 256 F.3d at 1076; Elam Constr., Inc. v. Regional Transp. Dist.,

129 F.3d 1343, 1347 (10th Cir.1997). The vaccine is experiential, and an individual is not required

by law to receive a vaccine in the experiential stage. It is in the public interest to not allow

government to mandate what we put into our bodies, especially when dealing with an experiential

vaccine for which we do not know the long-term effects.

                                         CONCLUSION

         French mathematician and philosopher, Blaise Pascal, stated that “[j]ustice without force

is powerless; force without justice is tyrannical.” This Court should give force to justice and for

all the foregoing reasons, Plaintiffs respectfully request this Court grant a Temporary Restraining

Order.

         Respectfully submitted this 19th day of August 2021.

                                                      WESTERN AGRICULTURE, RESOURCE
                                                      AND BUSINESS ADVOCATES, LLP

                                                      /s/ A. Blair Dunn
                                                      A. Blair Dunn, Esq.
                                                      Jared R. Vander Dussen, Esq.
                                                      400 Gold Ave SW, Suite 1000
                                                      Albuquerque, NM 87102
                                                      (505) 750-3060
                                                      abdunn@ablairdunn-esq.com
                                                      warba.llp.jared@gmail.com



                                                 25
       Case 1:21-cv-00783-MV-JHR Document 1 Filed 08/19/21 Page 26 of 26




                                     CERTIFICATE OF SERVICE

        I hereby certify that on August 19, 2021, I filed the foregoing via the CM/ECF filing system causing

all parties of record to be served via electronic means.

/s/ A. Blair Dunn
A. Blair Dunn, Esq.




                                                     26
